Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on June 20, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 12-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHELTON, IV et al. (US 7,464,849).
In reference to claims 1, 3, 5-8, 12-16, 18 and 20, SHELTON, IV et al. discloses an end effector assembly 340 comprising: a threaded rod 304 extending within a mounting bracket 310 and channel of a first jaw 302, the first jaw 302 defining the channel configured to receive a replaceable staple cartridge 502 therein, the staple cartridge 502 having a sled 326 with a bottom threaded surface therein, the sled bottom surface engaged with the threaded rod 304 and the threaded rod 304 received within a clearance (figure 8) of the cartridge 502; and a firing member 320 with tissue cutting member 324 operably engaged with the threaded rod 304 prior to the .
Claims 1-4, 6, 7, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOSTRZEWSKI et al. (US 8,899,462).
In reference to claims 1-4, 6, 7, 12-17 and 20, KOSTRZEWSKI et al. discloses an end effector assembly 400 comprising: a threaded rod 464 extending within a mounting bracket 422 and channel of a first jaw 432, the first jaw 432 defining the channel configured to receive a replaceable staple cartridge 410 therein, the staple cartridge 410 having a sled 418 with a snap-fit engagement with the threaded rod 464; the threaded rod 464 received within a clearance (figure 28) of the cartridge 410; and a firing member 466 with tissue cutting member 450a operably engaged with the threaded rod 464 prior to the cartridge 410 (figure 29), wherein the firing member 466 pushes the sled 418 to move from a proximal position (figure 34) toward a distal position (paragraph 127-129) when the threaded rod 464 is rotated in a first direction for the purpose of pushing drivers 416 to eject staples 433 from the cartridge 410 and the sled 326 remains in the distal position upon rotation of the threaded rod 304 in a second direction (paragraph 129); wherein an upper portion 466b of the firing member 466 engages a second jaw 422.


Allowable Subject Matter
Claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed end effector comprising a sled and firing member respectively engaged with a threaded drive rod as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 13, 2021